         Case 4:17-cv-40126-TSH Document 288 Filed 04/16/21 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                    CENTRAL DIVISION




                                                    CIVIL NO. 4:17-cv-40126-TSH




                            ORDER TO PERMIT INSPECTION
                            OF RECORDS AT HARRINGTON
                                   WOUND CARE

       On February 3, 2021, this Court entered an Order compelling the production of signed

letters of authorization by the Plaintiff to permit the inspection and copying of records from

Plaintiff’s medical providers from the dates February 1, 2019 through February 1, 2021. Dkt. 259.

       IT IS THEREFORE ORDERED as follows:

       TO: Custodian of Medical Records
       Harrington Wound Care Center at Charlton
       10 N Main St, Charlton, MA 01507

       You are hereby authorized, directed, and ordered pursuant to the laws of Massachusetts

and applicable federal law, including but not limited to the Health Insurance Portability and

Accountability Act (HIPAA), 42 U.S.C. § 300gg and § 1320d et seq., to make available for

examination and reproduction by the parties and their counsel denominated in this lawsuit any and

all medical records of any type or nature whatsoever and/or any protected health information

within your care, custody, or control in any manner concerning Karen Prouty, DOB: XX/XX/1944.



                                               1
           Case 4:17-cv-40126-TSH Document 288 Filed 04/16/21 Page 2 of 3



          Medical documents and protected health information subject to this order include but are

not limited to the entire medical chart cover to cover (including but not limited to any and all

medical records from other health care providers and any and all correspondence);

radiological films; monitoring strips of any kind; billing and payment records; prescriptions;

test results; alcohol abuse, dependency, or treatment or drug abuse, dependency, or

treatment, provided however, that this Order does not authorize the production of patient records

concerning any and all records related to HIV testing, HIV status, AIDS or sexually transmitted

diseases; sexual assault or abuse; and any and all records related to the diagnosis and treatment of

mental or emotional condition, including any psychotherapy notes that are part of the medical

record.

          Unless specifically excluded by this Order, all medical records and protected health

information in your possession regarding the person noted above shall be produced. Said

inspection and reproduction may be requested by any attorney of record herein as set forth below,

and all clerical fees and expenses shall be paid by the attorney requesting such examination,

reproduction or interview. This Order complies with HIPAA federal standards for privacy of

individually identifiable health information, 45 C.F.R. Parts 160 and 164. This Order further

allows the disclosure of information related to alcohol and/or narcotic abuse, dependency, and

treatment as defined in 42 C.F.R. Part 2. This Order shall be effective throughout the pendency of

this action.




                                                 2
         Case 4:17-cv-40126-TSH Document 288 Filed 04/16/21 Page 3 of 3



       IT IS FURTHER ORDERED that Defendants may proceed immediately with the

inspection and copying of records from Harrington Wound Care Center at Charlton without the

necessity of filing a deposition and without further authorization by Plaintiff.




SO ORDERED this 16th of April, 2021.

                                                                              /s/ Timothy S. Hillman
                                                                                 Timothy S. Hillman
                                                                                      District Judge




                                                  2
